Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 18, 2022

The Court of Appeals hereby passes the following order:

A22A1307. ROBBIE A. COOK v. KENT CHARLES STEWART.

      Robbie A. Cook and Kent Charles Stewart divorced in 2009. The final order
and decree of divorce, which was entered by the Superior Court of Habersham
County, incorporated a settlement agreement. That settlement agreement
contemplated certain ongoing obligations between the parties respecting McGahee
Griffin Funeral Homes, Inc. d/b/a McGahee-Griffin Stewart Funeral Home (“the
Funeral Home”). Stewart sought to enforce those obligations by filing a Complaint
for Contempt in Habersham County Superior Court. Cook moved to dismiss the
complaint, arguing that a pending action she and the Funeral Home had filed in Hall
County asserting claims for declaratory judgment, breach of contract, and unjust
enrichment, barred Stewart’s complaint. The trial court denied the motion to dismiss,
finding that pursuant to Georgia law and the terms of the parties’ divorce decree,
Habersham County had exclusive jurisdiction over any action for contempt arising
out of the divorce decree. The court also entered a separate order granting Stewart’s
request for relief and finding Cook in contempt. Cook then filed this direct appeal
from the trial court’s order of dismissal.1 Stewart has moved to dismiss the appeal,
arguing that we lack jurisdiction. We agree.
      Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA §


      1
       According to the notice of appeal, Cook has also sought review of the
contempt order by filing an application for a discretionary appeal in the Georgia
Supreme Court.
5-6-35 (a) (2). And “where, as here, the underlying subject matter of a lawsuit relates
to such rights and obligations [created by an incorporated settlement agreement], and
the parties are the ex-spouses . . . the case involves domestic relations and compliance
with OCGA § 5-6-35 is the exclusive means by which to appeal the final order in the
action.” Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). See
also Rebich v. Miles, 264 Ga. 467, 469 (448 SE2d 192) (1994) (“the underlying
subject matter generally controls over the relief sought in determining the proper
procedure to follow to appeal”). The “[f]ailure to follow the discretionary procedures
when required deprives this court of jurisdiction.” In the Interest of C. M. L., 260 Ga.
App. 502, 503 (1) (580 SE2d 276) (2003). Cook’s failure to follow the discretionary
appeal procedure, therefore, deprives us of jurisdiction over this direct appeal.
Accordingly, Stewart’s motion to dismiss is GRANTED and this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/18/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.